department of the treasury internal_revenue_service washington d c contact person id number ---- telephone number t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo t1 date date uil legend k m dear --------------- k is requesting a ruling the compensation paid to a person who serves on k’s board and is also a public employee does not constitute self-dealing under sec_4941 and sec_4946 of the internal_revenue_code facts k is exempt under sec_501 of the internal_revenue_code and is classified as a private_foundation within the meaning of sec_509 of the code k provides economic development in the state where it is incorporated m is a district_court judge elected by the voters in his district m subsequently served as an officer and director of k for years m receives an annual salary in excess of dollar_figure for his services as a judge and was compensated for his services to k a district_court judge’s duties which are specified by statute are to apply existing state laws to the facts of a particular case a district_court judge is required to hear and decide all matters promptly efficiently and fairly as well as remain faithful to the law a district_court judge cannot write new law or policy and must apply the law as created by the appellate courts or the state legislature m is not a government_official for purposes of sec_4946 of the code and therefore any payments k makes to m as compensation_for his services do not constitute self-dealing ruling requested law sec_4941 of the internal_revenue_code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation a disqualified_person includes a government_official described in sec_4946 sec_4946 of the code defines a government_official as an individual who holds an elective or appointive public_office in the executive legislative or judicial branch of the government of a state possession_of_the_united_states or political_subdivision or other area of any of the foregoing or of the district of columbia and receives gross compensation at an annual rate of dollar_figure or more sec_53_4946-1 of the foundation and similar excise_tax regulations distinguishes the term public_office for purposes of sec_4946 of the code from mere public employment although a determination whether a public employee holds a public_office depends on the facts and circumstances of the case the essential element is whether a significant part of the activities of a public employee is the independent performance of policymaking functions among the factors to be considered is whether the office is created by statute or state constitution or by a governmental body pursuant to authority conferred by congress state constitution or state legislature and whether the powers conferred on the office and the duties to be discharged are defined either directly or indirectly by congress state constitution state legislature or through legislative authority sec_53_4946-1 of the regulations provides illustrations of positions which do not involve policymaking functions and includes among others public school teachers and professors instructors and other positions at state educational institutions physicians nurses and other professional persons associated with public hospitals and state boards of health and members of police and fire departments analysis while a district_court judge is a government_official within the commonly understood meaning of the term the term has a much more restricted meaning for purposes of sec_4946 of the code to be a government_official for that purpose a public official must occupy a position that has significant policymaking powers therefore even though m in the present case is employed by a governmental_unit that fact alone does not make him a government_official the duties of the position not its title determine whether the holder of a position has significant policymaking powers here the statute provides a judge’s duty is to apply existing state law to cases and facts that come before the court district_court judges are not allowed to create new laws but rather must apply state law to the facts the parties bring before the court therefore m does not exercise significant independent policymaking powers even though he may independently perform his duties as a government employee conclusion based on the facts and information submitted m is not a government_official for purposes of sec_4946 of the code and therefore any payments k makes to m as compensation_for his services do not constitute self-dealing pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative this ruling letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling letter is directed only to the organizations that requested them please keep a copy of this ruling letter in your permanent records sec_6110 of the code provides that they may not be used or cited as precedent name and telephone number are shown above in the heading of this letter if you have any questions about this ruling please contact the persons whose enclosure notice sincerely yours debra j kawecki manager eo technical technical group
